          Case 4:09-cv-05796-CW Document 1268 Filed 05/05/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                                 NORTHERN DISTRICT OF CALIFORNIA

10                                           EUREKA DIVISION

11   TODD ASHKER, et al.,                                 Case No.: 4:09-cv-05796-CW (RMI)

12                   Plaintiffs,                          CLASS ACTION
13           v.                                           [PROPOSED] ORDER GRANTING
                                                          PLAINTIFFS’ ADMINISTRATIVE
14   GOVERNOR OF THE STATE OF                             MOTION TO FILE UNDER SEAL
     CALIFORNIA, et al.,
15                                                        Judge:     Honorable Robert M. Illman
                     Defendants.
16

17          The Court has received Plaintiffs’ Administrative Motion to File Under Seal, and the
18   Declaration of Rachel Meeropol in support of the same. Pursuant to Civil Local Rule 79-5(a),
19   Plaintiffs have shown that the portions of the documents to be sealed are entitled to protection
20   under the law because they contain confidential information that Defendants claim could harm
21   CDCR institutional safety and security if disclosed. See Dugan v. Lloyds TSB Bank, PLC, No. 12-
22   cv-02549-WHA (NJV), 2013 U.S. Dist. LEXIS 51162, at *5 (N.D. Cal. Apr. 9, 2013) (finding that
23   good cause may exist to seal records “if disclosure of the information might harm a litigant’s
24   competitive standing”). Plaintiffs have met the “good cause” standard for sealing portions of the
25   Reply Brief in Support of Motion to Lift Redactions, because Plaintiffs have shown that they
26   contain confidential information that Defendants claim would harm institutional safety and
27   security, and would further compromise ongoing investigations of alleged prison gang activity if
28   disclosed. See Kamakana v. City & Cnty. of Honolulu, 447 F.3d 1172, 1179 (9th Cir. 2006).

     [PROPOSED] ORDER GRANTING PLTFS’                                    Case No. 4:09-cv-05796-CW (RMI)
     ADMIN. MOTION TO FILE UNDER SEAL
         Case 4:09-cv-05796-CW Document 1268 Filed 05/05/20 Page 2 of 2



 1          Having considered Plaintiffs’ Administrative Motion to File Under Seal and the Declaration

 2   of Rachel Meeropol in support of same, and good cause appearing therefor, Plaintiffs’ Motion is

 3   hereby GRANTED.

 4          IT IS SO ORDERED.

 5

 6   Dated: May 5, 2020
                                                                  Honorable Robert M. Illman
 7                                                               United States Magistrate Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     [PROPOSED] ORDER GRANTING PLTFS’                 2                Case No. 4:09-cv-05796-CW (RMI)
     ADMIN. MOTION TO FILE UNDER SEAL
